Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

With Regards to the Arguments of Applicant: The office does not concur with the argument of the Applicant with regards to the combining of US 2005/020276 to Avendon (A1) and US 2015/0176834 to Avedon (A3), in particular as A3 discloses its own method of combining the two outlets, rather than relying upon the argued difficulty of screws and assembly pieces raised by Applicant.  Further while combining two elements can increase difficulty, an argument against this feature cannot be considered persuasive, when there are advantages that can also be obtained from the combination as disclosed in the previous rejection of October 1, 2020 and a clearly method of assembly as shown in A3.  

The following is an examiner’s statement of reasons for allowance: The office notes that Applicant’s amendment to claim 1, which discloses an attachment region located between the first outlet guide apparatus and the second, does overcome the previous rejection. The first and second outlet guide apparatus of A1 do not have a region between them, as per the A3 combination the one outlet guide vane directly affixes to the second, resulting in a lack of space, and rather an overlap of the two vanes via the V-shaped attachment and the nature of the vanes as disclosed in A1 and A3 and referenced/cited on Pages 6-8, of the previous rejection on October 1, 2020. Applicant’s features permit a spaced arrangement of the respective blade portions.  While the office acknowledges this feature in isolation can be found in other arts searched, they could not be found in combination with the vane height ratio relationship and explicit arrangement of outlet guide vanes and housings as required in claims 1, 2, and 24.  These features provide the advantageous air flow behavior and assembly method of .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745